DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 8 February 2021 is acknowledged. Claims 1, 5, 9, 11, 16, 19, and 20 have been amended, claims 3, 4, 12, and 15 have been canceled, and claims 1, 2, 5-11, 13, 14, and 16-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “means for bringing into contact and mixing solid support means, which is embodied as bulk material, and a foundry sand/binding agent mixture” (see claim 11) has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “bringing into contact and mixing solid support means, which is embodied as bulk material, and a foundry sand/binding agent mixture” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 11, 13, 14, 19, and 20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim limitation “gas stream generating means for generating a heated gas stream for jointly separating support means and binding agent from the foundry sand” (see claim 11) has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “gas stream generating means for” coupled with functional language “generating a heated gas stream for jointly separating support means and binding agent from the foundry sand” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a fan (see p. 11 of Remarks filed 8 February 2021 - by Applicant’s own admission, this feature is well known to one of ordinary skill in the art and believed to be inherent and implicitly disclosed in the specification).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim limitation “separating means for jointly separating the support means and the binding agent portion which adheres thereto and/or which is incorporated therein, ” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “separating means for” coupled with functional language “jointly separating the support means and the binding agent portion which adheres thereto and/or which is incorporated therein, from the foundry sand” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 11, 13, 14, 19, and 20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a moving bed.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “means for heating the gas stream with heat energy resulting from the combustion and/or for forming the gas volume stream by using combustion gases” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “heating the gas stream with heat energy resulting from the combustion and/or for forming the gas volume stream by using combustion gases” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 13 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a heat transfer medium or heat exchanger.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the limitation “wherein the solid support means is absorbent and/or adsorbent” is considered new matter. As claims 2, 5-10, and 16-18 depend either directly or indirectly from claim 1, they are rejected for the same reason. Applicant’s alleged translation error does not come with a certified English translation of the cited paragraph(s), nor does it include a Declaration which states what the error is and what the language is supposed to mean.
In claim 11, the limitation “and/or to comminute the binding agent prior to adding adhesion promoter and/or support means, by moving relative to a pile of damming bodies, which are at least ten times larger than the maximum grain of the foundry sand/binding agent mixture” is considered new matter. As claims 13, 14, 19, and 20 depend directly from claim 11, they are rejected for the same reason. Applicant’s alleged translation error does not come with a certified English translation of the cited paragraph(s), nor does it include a Declaration which states what the error is and what the language is supposed to mean.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Busby (WO 2005/107975 A1), in view of Federhen (DE 102013001801 B4; using the attached English machine translation).
Regarding claim 11, Busby teaches a device, comprising means for bringing into contact and mixing solid support means, which is embodied as bulk material, and a foundry sand/binding agent mixture (foundry screw type continuous mixer, see 7:12-22) further comprising separating means for jointly separating the support means and the binding agent portion which adheres thereto and/or which is incorporated therein, from the foundry sand (thermal reclamation plant which is an electrically heated fluidized bed, see 7:12-22 and 9:3-14).
Busby is silent to wherein the separating means have gas stream generating means for generating a heated gas stream for jointly separating support means and binding agent from the foundry sand and/or to comminute the binding agent prior to adding adhesion promotor and/or support means, by moving relative to a pile of damming bodies, which are at least ten times larger than the maximum grain of the foundry sand/binding agent mixture.
Federhen teaches wherein separating means have gas stream generating means for generating a heated gas stream for jointly separating support means and binding agent from the foundry sand (see [0013]) by moving relative to a pile of damming bodies (see [0009]-[0015]), which are at least ten times larger than the maximum grain of the foundry sand/binding agent mixture (see Figs. 1-3). This removes binder residues from the surface of the sand grains and smooths their surface (see [0007]).
In view of Federhen’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Busby to include wherein separating means have gas stream generating means for generating a heated gas stream for jointly separating support means and binding agent from the foundry sand by moving relative to a pile of damming bodies, which are at least ten times larger than the maximum grain of the foundry sand/binding agent mixture, as taught by Federhen, because it helps to remove binder residues from the surface of the sand grans and makes their surface smoother.
Regarding the functional language (e.g., wherein the device is set up to carry out a method according to claim 1), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or 
Regarding the preamble limitation (e.g., for regenerating foundry sand for the renewed production of foundry molds and/or foundry mold cores), the Examiner has considered it. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).

Regarding claim 19, Applicant is reminded that apparatus claims are not limited by the material worked upon, as per MPEP §2115.

Regarding claim 20, the combination of Busby and Federhen teaches wherein the separating means comprise a moving bed device for generating a foundry sand/support means/binding agent moving bed (Busby: thermal reclamation plant which is an electrically heated fluidized bed, see 7:12-22 and 9:3-14).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Busby and Federhen as applied to claim 11 above, and further in view of Musschoot (US 6,000,644).
the combination of Busby and Federhen is silent to wherein the device has a combustion system as well as means for heating the gas stream with heat energy resulting from the combustion and/or for forming the gas volume stream by using combustion gases. 
Musschoot teaches a combustion system for fluidizing foundry sand and combusting binder on the sand particles. Furthermore, the heated reclaimed sand is fed to a heat exchanger 90 where it is brought into contact with the inlet airstream to the blower 80. Thus, the heat from the sand 80 serves to preheat the air that will ultimately fluidize the bed to minimize fuel costs. At the same time, the sand is desirably cooled by the incoming airstream as well (see 4:50-5:36).
In view of Musschoot’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the combination of Busby and Federhen to include wherein the device has a combustion system as well as means for heating the gas stream with heat energy resulting from the combustion and/or for forming the gas volume stream by using combustion gases, as taught by Musschoot, because the combustion system is utilized to fluidize the heating device and combust the binder that remains on the sand. Furthermore, heat from reclaimed sand is fed to a heat exchanger such that it serves to preheat the air that will ultimately fluidize the bed to minimize fuel costs. 
Regarding the functional language (e.g., for combusting the separated support means), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims 

Regarding claim 14, the combination of Busby and Federhen is silent to wherein the device comprises a heat recovery system.
Musschoot teaches a combustion system for fluidizing foundry sand and combusting binder on the sand particles. Furthermore, the heated reclaimed sand is fed to a heat exchanger 90 where it is brought into contact with the inlet airstream to the blower 80. Thus, the heat from the sand 80 serves to preheat the air that will ultimately fluidize the bed to minimize fuel costs. At the same time, the sand is desirably cooled by the incoming airstream as well (see 4:50-5:36).
In view of Musschoot’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the combination of Busby and Federhen to include wherein the device comprises a heat recovery system, as taught by Musschoot, because heat from reclaimed sand is fed to a heat exchanger such that it serves to preheat the air that will ultimately fluidize the bed to minimize fuel costs. 
Regarding the functional language (e.g., for recovering heat energy from the regenerated foundry sand for heating the gas stream to separate support means and/or drying foundry sand), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per .

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.
On pages 15-16 of the remarks, Applicant argues that neither Busby nor Musschoot, either taken alone or in combination, teaches a mechanical treatment system with a pile of damming bodies as set forth in amended claim 11.
The Examiner finds these arguments moot as claim 11 is now rejected in view of Busby and Federhen. Federhen teaches wherein separating means have gas stream generating means for generating a heated gas stream for jointly separating support means and binding agent from the foundry sand (see [0013]) by moving relative to a pile of damming bodies (see [0009]-[0015]), which are at least ten times larger than the maximum grain of the foundry sand/binding agent mixture (see Figs. 1-3). This removes binder residues from the surface of the sand grains and smooths their surface (see [0007]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


8 May 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735